DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claim 21-25, 32, 40, 44, 47-50, 59-60, 63-64 and 66-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 4,124,208 A) in view of Hundley (US 2015/0298443 A1) and Cheung (US 9,566,758 B2).

Regarding claim 21, Burns teaches a hockey stick See Abstract comprising: - a first surface and a second surface opposite one another See Figure 4 and 5 noting 12 and 13; and - a lattice occupying at least a majority of a cross-sectional dimension of the hockey stick from the first surface of the hockey stick to the second surface of the hockey stick See Figure 4 and 5 noting item 15 and 16 which are honeycomb portions.  Honeycomb structures are lattice structures.  As shown in Figures 4 and 5 they occupy at least a majority of the cross-section.  Further, 20 is a foam adhesive which fills the honeycomb.  Foam is also a lattice structure.  Regarding the amendments filed 5/10/2021.  The lattice of Burns is considered integral with one another.  The Burns lattice is a geometrical arrangement of structural member that have designed dimensions, orientations and positions relative to one another as claimed.
Burns may not explicitly teach the limitations in the amendments filed 5/10/2021.
Cheung teaches at Figures. 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ the lattice comprises a predefined arrangement of structural members intersecting one another at nodes (as such would be required to be predefined to assemble); and respective ones of the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness wise direction of the hockey stick from the first surface of the hockey stick to the second surface of the hockey stick (The hockey stick is taught through the combination).  As shown in the figures, the nodes to which the struts connect to are spaced apparat from each other in what can be considered an X, Y and Z direction in view of a Cartesian coordinate system.  As such, the utilization of the Cheung would result in the nodes spaced apparat as claimed in the amendments filed 5/10/2021.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+).  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.  Additionally, refence In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, the examiner considers the utilization of a one piece construction or integral construction for the lattice structural members to be an obvious matter of engineering choice that a person of ordinary skill in the art would have found obvious at the time of the invention.

	Regarding claim 44, Hundley teaches wherein the lattice is curved See Figure 4 which shows 24 micro-truss structure which is a microlattice.  As shown in Figure 4 the lattice is curved.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns with the teaching of Hundley as the courts held that the “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  

Regarding claim 59, Burns teaches a hockey stick See Abstract comprising: - a first surface and a second surface opposite one another; and - a lattice between the first surface of the hockey stick and the second surface of the hockey stick.  See Figure 4 and 5 noting item 15 and 16 which are honeycomb portions.  Honeycomb structures are lattice structures.  As shown in Figures 4 and 5 they occupy at least a majority of the cross-section.  Further, 20 is a foam adhesive which fills the honeycomb.  Foam is also a lattice structure.  The honeycomb of Burns is considered integral with one another.  The Burns lattice is a geometrical arrangement of structural member that have designed dimensions, orientations and positions relative to one another as claimed.  The Burns lattice is a geometrical arrangement of structural member that have designed dimensions, orientations and positions relative to one another as claimed.  Hundley teaches a lattice that is polymeric See [0022].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns with the polymeric material for the lattice of Hundley as the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))
Burns may not explicitly teach the limitations in the amendments filed 5/10/2021.
Cheung teaches at Figures. 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ the lattice comprises a predefined arrangement of structural members intersecting one another at nodes (as such would be required to be predefined to assemble); and respective ones of the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness wise direction of the sporting good from the first surface of the sporting good to the second surface of the sporting good.  As shown in the figures, the nodes to which the struts connect to are spaced apparat from each other in what can be considered an X, Y and Z direction in view of a Cartesian coordinate system.  As such, the utilization of the Cheung would result in the nodes spaced apparat as claimed in the amendments filed 5/10/2021.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+.  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.  Additionally, refence In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, the examiner considers the utilization of a one piece construction or integral construction for the lattice structural members to be an obvious matter of engineering choice that a person of ordinary skill in the art would have found obvious at the time of the invention.

Regarding claim 60, Burns teaches A sporting good to be worn or held by a user See Abstract, the sporting good comprising: - a first surface and a second surface opposite one another; and - a lattice occupying at least a majority of a cross-sectional dimension of the sporting good from the first surface of the sporting good to the second surface of the sporting good.  See Figure 4 and 5 noting item 15 and 16 which are honeycomb portions.  Honeycomb structures are lattice structures.  As shown in Figures 4 and 5 they occupy at least a majority of the cross-section.  Further, 20 is a foam adhesive which fills the honeycomb.  Foam is also a lattice structure.  The Burns lattice is a geometrical arrangement of structural member that have designed dimensions, orientations and positions relative to one another as claimed.  The honeycomb lattice of Burns is considered to be integral in structure.  Hundley teaches a lattice that is polymeric see [0022].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns with the polymeric material for the lattice of Hundley as the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))
Burns may not explicitly teach the limitations in the amendments filed 5/10/2021.
Cheung teaches at Figures. 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ the lattice comprises a predefined arrangement of structural members intersecting one another at nodes (as such would be required to be predefined to assemble); and respective ones of the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness wise direction of the sporting good from the first surface of the sporting good to the second surface of the sporting good.  As shown in the figures, the nodes to which the struts connect to are spaced apparat from each other in what can be considered an X, Y and Z direction in view of a Cartesian coordinate system.  As such, the utilization of the Cheung would result in the nodes spaced apparat as claimed in the amendments filed 5/10/2021.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+.  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.  Additionally, refence In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, the examiner considers the utilization of a one piece construction or integral construction for the lattice structural members to be an obvious matter of engineering choice that a person of ordinary skill in the art would have found obvious at the time of the invention.

Regarding claim 22-25, 32, 40, 47-50, Burns teaches:
22. (Previously Presented) The hockey stick of claim 21, comprising a core that comprises at least part of the lattice and is disposed between the first surface of the hockey stick and the second surface of the hockey stick.  See Figure 4-5 and reference 15-16 which is a honeycomb lattice which can be considered a core that comprises at least part of the lattice disposed between the first and second surfaces 12 and 13.
23. (Previously Presented) The hockey stick of claim 21, comprising a wall that comprises at least part of the lattice, the first surface of the hockey stick and the second surface of the hockey stick.  See Figure 4-5 and not items 15 and 16, which are the honeycomb structure 17 an epoxy adhesive which connects the lattice and foam 20 to 12 and 13 skins.  The connection of the epoxy adhesive with the skins and lattice of the honeycomb and foam form the walls on either side of the hockey stick.  Further, the honeycomb lattice can be considered a wall which includes the first and second surface of the hockey stick through the epoxy adhesive 
24. (Previously Presented) The hockey stick of claim 21, comprising a shaft that comprises at least part of the lattice.  See Figure 2 and note 17 which is the honeycomb lattice in the shaft.  As such, the shaft comprise at least part of the lattice.
25. (Previously Presented) The hockey stick of claim 21, comprising a blade that comprises at least part of the lattice.  See Figure 4 and Figure 1.  As shown in Figure 4 the lattice of the honey comb structure is in the blade portion as shown in the cross-section of Figure 4.
32. (Previously Presented) The hockey stick of claim 21, wherein: respective ones of the structural members of the lattice vary in orientation.  See Figure 2 which shows the honeycomb lattice which include structural members that intersect one another at nodes.  As shown in Figure 2 the honeycomb portions vary in orientation.  Such would be required for intersection of the structural members.  Further, Figure 2 shows different sections of the honey comb vary in orientation as the honey comb transitions to the shaft region.
40. (Previously Presented) The hockey stick of claim 21, comprising: a first layer adjacent to the lattice and constituting at least part of the first surface of the hockey stick; and a second layer adjacent to the lattice and constituting at least part of the second surface of the hockey stick.  See Figure 4 which shows the epoxy adhesive which can be considered a layer which connects the honey comb to the skins 12 and 13.  As such, the epoxy layers are adjacent to the lattice and constitute at least part of the first and second layer.
47. (Previously Presented) The hockey stick of claim 21, comprising filling material that fills at least part of hollow space of the lattice.  See Figure 4, item 20 foam which fills in the open portion of the honeycomb lattice.
48. (Previously Presented) The hockey stick of claim 47, wherein the filling material comprises foam.  See Figure 4, item 20 foam which fills in the open portion of the honeycomb lattice.
49. (Previously Presented) The hockey stick of claim 47, wherein the filling material comprises elastomeric material.  See 2:40-53 which states expandable foam is used to fill the honey comb.  Expandable foam is an elastomeric material.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the use of an elastomeric material is known in the sporting arts and would have been an obvious choice to one of ordinary skill at the time of the invention.
50. (Previously Presented) The hockey stick of claim 47, wherein the filling material is configured to dampen vibrations.  See 2:40-53 which states expandable foam is used to fill the honey comb.  Expandable foam is well known to dampen vibrations as this is an inherit property to such structure.  Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Regarding claims 63-64, Burns teaches in Figure 2 at items 16 and 20 two different honeycomb structures which the examiner considers to be lattices.  The honeycombs each have a multitude of elements which extend in varying directions to create the honeycomb shape as well as an extension for the width or thickness of the blade.  Furthermore, there are two different macro level honeycomb assemblies (16 and 20) wherein each assembly includes a multitude of different honeycomb elongate members.  As such, these structural members extend in at least five different directions, extend in a multitude of different directions and are created separately from one another.  (See claims 63-65)  Furthermore, the process of being created or polymerized separately from one another is a process of creating the final product.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the examiner does not consider the process of being created separately or polymerized separately on bearing on the patentability of the product.  However, Hundley at [0022] more explicitly states the polymer lattice.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns with the polymeric material for the lattice of Hundley as the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))

	Regarding claim 66, Cheung teaches structural members comprise struts more explicitly than the lattice of Burns.  See Figures 1A-D, 9G, 12A-C, 17 and 16:61+, 17:46+ which show and speak of the struts.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+.  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.

	Regarding claims 67-68, Burns teaches a lattice structure with differing dimensions, orientations and position relative to one another of first ones of the structural members in different regions of a hockey stick as claimed which will create greater power or be exposed to greater force.  (See Figure 2)

	Regarding claim 69, Burns teaches wherein the designed dimensions, orientations and position relative to one another of the structural members of the lattice vary along a longitudinal direction of the lattice.  (See Figure 2)

Claims 26-31, 33-39, 41-43, 46, 51-53 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 4,124,208) in view of Hundley (US 2015/0298443 A1), Gans (US 6,918,847 B2) and Cheung (US 9,566,758 B2).

	Regarding claims 26-29, 33-39, 41-43, 46, 51-53 and 55-57, Burns teaches:
26. (Previously Presented) The hockey stick of claim 25, wherein a density of the lattice in a heel area of the blade is greater than the density of the lattice in a toe area of the blade.  See Gans 3:40-60 which speaks of changing the density in different areas of the hockey stick.  
27. (Previously Presented) The hockey stick of claim 25, wherein a flexibility of the lattice in a toe area of the blade is greater than the flexibility of the lattice in a heel area of the blade.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  Flexibility of the foam material is a function of the density of the foam wherein a higher density material will be less flexible than a lower density material.  As such, the flexibility in the heel area of the stick will be less than that in the toe area of the stick.
28. (Previously Presented) The hockey stick of claim 25, wherein an openness of the lattice in a toe area of the blade is greater than the openness of the lattice in a heel area of the blade.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  Density of a material is the mass of the material divided by the volume of the material.  As such, a material with higher density will have more mass and be less open than the material in a lower density configuration.  Such is taught by the Gan reference as cited.
29. (Previously Presented) The hockey stick of claim 21, wherein a density of the lattice is variable.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  
33. (Previously Presented) The hockey stick of claim 21, wherein a resistance to compression of the lattice is variable.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  A higher density material will resist compression greater than a lower density material.  As such, a varying density material as cited in Gan will have a variable resistance to compression.
34. (Previously Presented) The hockey stick of claim 21, wherein a stiffness of the lattice is variable.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  The stiffness of a lattice material is a function of the density wherein higher density material will have greater stiffness than a lower density version of the material.  As such, a varying density material will have varying stiffness.
35. (Previously Presented) The hockey stick of claim 21, wherein a first zone of the lattice is stiffer than a second zone of the lattice.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  As stated supra the stiffness is dependent upon the density wherein changing density will have changing stiffness.
36. (Previously Presented) The hockey stick of claim 35, wherein: a third zone of the lattice is stiffer than the second zone of the lattice; and the second zone of the lattice is disposed between the first zone of the lattice and the third zone of the lattice.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  As stated supra the stiffness is dependent upon the density wherein changing density will have changing stiffness. 
37. (Previously Presented) The hockey stick of claim 21, wherein an openness of the lattice is variable.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  Density of a material is the mass of the material divided by the volume of the material.  As such, a material with higher density will have more mass and be less open than the material in a lower density configuration.  Such is taught by the Gan reference as cited.
38. (Previously Presented) The hockey stick of claim 21, wherein a first zone of the lattice is more open than a second zone of the lattice.  Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  Density of a material is the mass of the material divided by the volume of the material.  As such, a material with higher density will have more mass and be less open than the material in a lower density configuration.  Such is taught by the Gan reference as cited.
39. (Previously Presented) The hockey stick of claim 38, wherein: a third zone of the lattice is less open than the first zone of the lattice; and the first zone of the lattice is disposed between the second zone of the lattice and the third zone of the lattice. Reference Gans 3:40-60 as cited supra, which states of the varying density by location.  Density of a material is the mass of the material divided by the volume of the material.  As such, a material with higher density will have more mass and be less open than the material in a lower density configuration.  Such is taught by the Gan reference as cited.
41. (Previously Presented) The hockey stick of claim 40, wherein at least one of the first layer and the second layer comprises fiber-reinforced polymeric material.  See Gans 1:10-20 which states the use of fiberglass and carbon fiber.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  
42. (Previously Presented) The hockey stick of claim 40, wherein each of the first layer and the second layer comprises fiber-reinforced polymeric material.  See Gans 1:10-20 which states the use of fiberglass and carbon fiber.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  
43. (Previously Presented) The hockey stick of claim 41, wherein the fiber-reinforced polymeric material is carbon-fiber-reinforced polymeric material. See Gans 1:10-20 which states the use of fiberglass and carbon fiber.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  
46. (Previously Presented) The hockey stick of claim 45, wherein the lattice is entirely polymeric. See Gans 1:25-28 which speaks of polyvinyl chloride foam.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  
51. (Previously Presented) The hockey stick of claim 21, wherein the lattice is optically formed.  Reference, In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the examiner views the utilization of optically forming the lattice as an obvious matter of choice to one of ordinary skill in the art at the time of the invention.
52. (Previously Presented) The hockey stick of claim 51, wherein the lattice is optically formed by collimated light beams.  Reference, In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the examiner views the utilization of optically forming the lattice through collimated light beam as an obvious matter of choice to one of ordinary skill in the art at the time of the invention.
53. (Previously Presented) The hockey stick of claim 51, wherein the lattice is optically formed by ultraviolet light.  Reference, In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the examiner views the utilization of optically formed by ultraviolet light as an obvious matter of choice to one of ordinary skill in the art at the time of the invention.
55. (Previously Presented) The hockey stick of claim 21, wherein: the nodes of the lattice are disposed in at least four levels that are spaced apart from one another in the thickness-wise direction of the hockey stick.  See Gans, Figure 1 which shows the different levels 26, 28 and 30.  See Gans 3:40-60 which speaks of foam which is a lattice which will inherently have members intersecting one another.  As shown in Figure 1 there are multiple levels of the foam/lattice.  Additionally, reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As such, the examiner considers have more than three levels as being a mere matter of duplication of parts which does not have patentable significance as no new and unexpected results are produced.  Cheung more explicitly teaches at Figures. 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ nodes of the lattice disposed in a multitude of levels that are spaced apart from one another in the thickness-wise direction.  As shown in the figures, the nodes to which the struts connect to are spaced apparat from each other in what can be considered an X, Y and Z direction in view of a Cartesian coordinate system.  As such, the utilization of the Cheung would result in the nodes spaced apparat as claimed in the amendments filed 5/10/2021.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+.  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.
56. (Previously Presented) The hockey stick of claim 21, wherein: the nodes of the lattice are disposed in at least five levels that are spaced apart from one another in the thickness-wise direction of the hockey stick.  See Gans, Figure 1 which shows the different levels 26, 28 and 30.  See Gans 3:40-60 which speaks of foam which is a lattice which will inherently have members intersecting one another.  As shown in Figure 1 there are multiple levels of the foam/lattice.  Additionally, reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As such, the examiner considers have more than three levels as being a mere matter of duplication of parts which does not have patentable significance as no new and unexpected results are produced.  Cheung more explicitly teaches at Figures. 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ nodes of the lattice disposed in a multitude of levels that are spaced apart from one another in the thickness-wise direction.  As shown in the figures, the nodes to which the struts connect to are spaced apparat from each other in what can be considered an X, Y and Z direction in view of a Cartesian coordinate system.  As such, the utilization of the Cheung would result in the nodes spaced apparat as claimed in the amendments filed 5/10/2021.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+.  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.
57. (Previously Presented) The hockey stick of claim 21, wherein the lattice comprises structural members that are fiber-reinforced and intersect one another at intersections.  See Gans 3:40-60 which speaks of foam which is a lattice which will inherently have members intersecting one another.  See Gans 1:25-28 which speaks of polyvinyl chloride foam which forms a lattice.  See Gans 1:10-20 which states the use of fiberglass and carbon fiber.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Gans to provide a hockey stick which can better withstand impacts and also have reduced weight.  (See 3:58-63)  Additionally reference Cheung 11:4+ which speaks of the fibers used in the strut members of the lattice.  As such, the teaching of the Cheung would teach the fibers as claimed in the amendments filed 5/10/2021.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+.  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.

	Regarding claims 30-31, Gans teaches:
30. (Previously Presented) The hockey stick of claim 21, wherein: a spacing of the structural members of the lattice is variable;  Reference 2:40-53 which speaks of the honeycomb which is a lattice that includes elongate members that intersect on another at nodes.
31. (Previously Presented) The hockey stick of claim 21, wherein: respective ones of the structural members vary in size;  Reference Gans 3:40-60 as cited supra, which states of the varying density by location of foam which is a lattice structure.  As such a change in density will vary the spacing of the elongate member and the size of the lattice.
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hans to include the teaching of Gans to provide a hockey stick which can better withstand impacts and also have reduced weight.  (See 3:58-63)

Claims 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 4,124,208) in view of Gans (US 6,918,847 B2) and Cheung (US 9,566,758 B2).

58. (Previously Presented) A hockey stick See Burns which teaches a hockey stick with an integral honeycomb structure.  The Burns lattice is a geometrical arrangement of structural member that have designed dimensions, orientations and positions relative to one another as claimed.  Gans teaches - a first surface and a second surface opposite one another; and - a lattice between the first surface of the hockey stick and the second surface of the hockey stick and comprising structural members that are fiber-reinforced and intersect one another at intersections.  See Gans 3:40-60 which speaks of foam which is a lattice which will inherently have members intersecting one another and an integral construction.  See Gans 1:10-20 which states the use of fiberglass and carbon fiber.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  Further, the sides of the hockey blade include a left and right surface.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Gans to provide a hockey stick which can better withstand impacts and also have reduced weight.  (See 3:58-63)  
Burns may not explicitly teach the limitations in the amendments filed 5/10/2021.
Cheung teaches at Figures. 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ the lattice comprises a predefined arrangement of structural members intersecting one another at nodes (as such would be required to be predefined to assemble); and respective ones of the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness wise direction of the sporting good from the first surface of the sporting good to the second surface of the sporting good.  Cheung also teaches the fiber-reinforced structural members.  As shown in the figures, the nodes to which the struts connect to are spaced apparat from each other in what can be considered an X, Y and Z direction in view of a Cartesian coordinate system.  As such, the utilization of the Cheung would result in the nodes spaced apparat as claimed in the amendments filed 5/10/2021.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Burns to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+.  Further, the substitution of the lattice of Burns with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.  Additionally, refence In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, the examiner considers the utilization of a one piece construction or integral construction for the lattice structural members to be an obvious matter of engineering choice that a person of ordinary skill in the art would have found obvious at the time of the invention.

Response to Arguments
	The applicant argues that the Burns hockey stick does not have a lattice that is polymeric and comprises a geometrical arrangement of structural members that have designed dimensions, orientations and positions relative to one another and are integral with one another as newly amended.  However, the limitations simply call for “the lattice comprises a geometrical arrangement of structural members that have designed dimensions, orientations and positions relative to one another, are integral with one another and intersecting one another at nodes”.  These limitations are broad and ambiguous.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)  As such, all this is needed to fulfill the amended claim limitations of claim 21 is a lattice (such as a foam or honey comb) which has a geometric arrangement of structural members that have designed dimensions, orientations and positions relative to one another.  Foam or honeycomb has structural members which inherently will have a geometric arrangement that have designed dimensions, orientations and positions relative to one another.
	Additionally, reference In Re Keller where the courts held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981))  As such, the combination is based on what the teaching of the references would have suggested to those of ordinary skill in the art.  If the metallic material of Burns is not desired in the combination then the metallic material of Burns is not required to be utilized.  The geometric lattice structure of Burns can also be achieved with the polymeric materials of the other references.  Burns teaching the use of metal for the hockey stick components does not mean that other materials cannot be substituted with the metal of Burns.  This substitution of known materials is obvious and does not render the Burns reference unsatisfactory for its intended function or inoperable for its intended use.
	Foam is a lattice.  The Cambridge dictionary defines a lattice as “a structure made from strips of wood or other material that cross over each other with spaces between”  As such, open or closed cell foams consist of a structure made from material that cross over each other with spaces between.  The Burns reference includes a structure made from a mater that cross over each other with spaces between.
	Reference In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, whether or not Cheung is integral with one another is not persuasive as the use of an integral or separable construction is simply an obvious matter of engineering choice.  The lattice of Cheung could easily be made integral if desired.
	With regards to the filler of Burns, one again can reference In re Keller “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981))  As such, the filling material of Burns could be added to the lattice of Cheung if desired and if the filling material of Burns were not desired in the combination then this material would be left out.
	With regards to the applicant’s arguments against bodily incorporation, the Cheung reference teaches a specific lattice which can be reviewed and aspects of which incorporated into the Burns reference.  The kit component of Cheung is geared towards the assembly of Cheung wherein the specific assembly techniques do not need to be used in the Burns reference.  The combination does not have to look at every aspect of the different references.  If a specific such as a geometric arrangement of a lattice such as that in Cheung were desired to be used in the Burns reference then this aspect alone can be used in the combination and the other aspects of Cheung not used in the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711